Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1 and 3-4  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pat. 2016/0144628).

             Sato et al.  disclose in Figures 1-4 a liquid ejecting apparatus comprising:

             Regarding claim 1, at least two liquid chambers (61, 62) partitioned from each other (Figure 1);
a flow path (67) through which the liquid can move between the liquid chambers (61, 62) (Figure 1);
a valve (64, 65) configured to open and close the flow path (67) (Figure 1);
a refilling port (52, 66) that is configured to be opened and closed and through which one (62) of the liquid chambers (61, 62) can be refilled with the liquid (Figures 1 and 3); and
a pressure adjustment mechanism (53, 69) that is provided in one (61) of the liquid chambers (61, 62), the one (53, 69) being configured not to be refilled with the liquid (ink) through the refilling port (52, 62), and that adjusts pressures in the supply path (68) and the printing head (20) (Figures 1 and 3).

           Regarding claim 3, wherein the refilling port (52, 66) is opened and closed along with the opening and the closing of the valve (64, 65) (Figure 2-3).

          Regarding claim 4, wherein the valve (64, 65) is closed while the refilling port (52, 66) is open (Figure 4).


                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pat. 2016/0144628) in view of Lida (US Pat. 6,000,788).

              Sato et al. disclose the basic features of claimed invention as state above but do not disclose the pressure adjustment mechanism that includes a labyrinth structure.
 
             Regarding claim 9, Lida discloses in Figure 1 an ink cartridge comprising the pressure adjustment (14, 30, 13, 32) mechanism includes a labyrinth structure (30, 13, 32).

              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lida in the Sato et al.’s liquid ejecting apparatus for the purpose of preventing ink from leaking therethrough.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pat. 2016/0144628) in view of Kobayashi et al. (US 2015/0197097).

                Sato et al. disclose the basic features of claimed invention as state above but do not disclose an indicator that indicates an upper limit and a lower limit of the liquid.

               Regarding claim 10, Kobayashi et al. disclose in Figure 5 an ink tank having an indicator (28, 29) that indicates an upper limit and a lower limit of the liquid (paragraph 0074).

              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kobayashi et al. in the Sato et al.’s liquid ejecting apparatus for the purpose of ascertaining the amount of ink that is in the ink tank.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,953,030; US Pat. 6,474,796; US Pat. 8,136,931; US Pat. 8,491,109) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

          Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid storage container capable of supplying liquid to a printing head through a supply path, the printing head being configured to eject the liquid, and capable of retaining the liquid, comprising a pressure adjustment mechanism that includes an atmosphere communication port  that is provided in a lower portion of a liquid chamber in an orientation in use to communicate with the atmosphere in the combination as claimed.

          Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid storage container capable of supplying liquid to a printing head through a supply path, the printing head being configured to eject the liquid, and capable of retaining the liquid, comprising a refilling port that is closed after the liquid refilling is performed through the refilling port, a valve is opened, the valve configured to open and close the flow path in the combination as claimed.

         Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid storage container capable of supplying liquid to a printing head through a supply path, the printing head being configured to eject the liquid, and capable of retaining the liquid, comprising a valve that is in a cylindrical shape including a space therein, is rotatable about an axis of a cylinder, and opens and closes a flow path along with the rotation
in the combination as claimed.

         Claims 7-8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid storage container capable of supplying liquid to a printing head through a supply path, the printing head being configured to eject the liquid, and capable of retaining the liquid, comprising a valve that is a slider that opens and closes the flow path by sliding in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 

           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853